Citation Nr: 9907021	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of a left 
hip injury.  


REPRESENTATION

Appellant represented by:  Craig T. Trebilcock, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1978 to 
November 1980.  He also had periods of active duty for 
training.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from an October 1995 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been presented to reopen a claim of 
service connection for residuals of a left hip injury.  The 
veteran appealed the decision to the Board.  In a March 1998 
decision, the Board also concluded that new and material 
evidence had not been presented and declined to reopen the 
claim.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  In November 1998, while 
the case was pending at the Court, the veteran's attorney and 
VA's Office of General Counsel filed a joint motion (Motion) 
requesting that the Court vacate the Board's March 1998 
decision and that the issue be remanded for consideration in 
light of the Federal Circuit Court of Appeals' (Circuit 
Court) decision in Hodge v. West, __ F.3d __, No. 98-7017 
(Fed.Cir. Sept. 16, 1998).  In an order issued that same 
month, the Court granted the Motion and vacated the Board's 
March 1998 decision.  


FINDINGS OF FACT

1.  In September 1983, the RO denied the veteran's claim of 
service connection for left hip arthralgia based on a finding 
that a chronic disability of the left lower extremity was not 
incurred in service; this decision is final.  

2.  Evidence received since the September 1983 rating 
decision is not competent evidence regarding a relationship 
between the veteran's current left hip disability and 
service.  
CONCLUSION OF LAW

The evidence submitted subsequent to the September 1983 
rating decision is not new and material; and the claim of 
service connection for residuals of a left hip injury may not 
be reopened.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.156(a), 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In September 1983, the RO denied the veteran's original claim 
of service connection for left hip arthralgia.  The RO 
concluded that service connection could not be granted 
because service medical records did not show an injury or 
chronic disability of the left hip during service and there 
was no showing of a current disability related to service.  
The veteran was informed of the denial and did not appeal it.  
Hence, it became final.  38 U.S.C.A. § 7105.  

The evidence of record used as a basis for the September 1983 
denial included service medical records which showed no 
complaint of or treatment for a left hip injury or hip 
disability; a March 1983 report from Gary Ardison, M.D. which 
revealed that in the course of treatment for an unrelated 
condition in 1982, an IVP showed a bone island in the left 
femoral head; an orthopedic consultant's opinion that the 
veteran had left groin pain secondary to old iliopsoas 
strain; and a statement from the orthopedic doctor, Thaddeus 
Lekawa, M.D., which reported that he treated the veteran for 
left hip and left groin pain from August 1982 to December 
1982 and the veteran had related to him that the initial 
injury occurred in December 1979 during a six mile run, which 
caused him to have leg cramps, and pain and numbness.  Left 
groin strain was diagnosed.

On VA examination in April 1983 the veteran stated that he 
injured his left leg and left hip on a six mile run in 1979.  
He reported that because of his hips, he had difficulty 
walking distances.  Right hip symptomatic, arthralgia, and 
discogenic degenerative disease, L-1 with neuritis of the 
left lateral lumbar nerve root were diagnosed.  X-rays showed 
an area of increased density in the left hip that was thought 
to be of no clinical significance.  

In July 1995 the veteran filed a request for his "service 
connected 20% . . . left hip back to 11/10/80" and for an 
increase in the rating for his left hip, based on medical 
records at the Lebanon, Pennsylvania VAMC from 1982 to the 
present.  The RO notified the veteran that a left hip injury 
was not service connected, and that to reopen the claim for a 
left hip injury he must submit new and material evidence.

Additional evidence submitted by the veteran since the 
September 1983 rating decision includes a letter dated in 
September 1995 describing his hip injury in 1979.  He 
reported that he was helping to prepare for an incoming 
hurricane, and while filling "water bulls" with water and 
loading them into a truck, he disconnected a full water bull 
which rolled and hit him in the hip socket.  He claimed that 
he reported the injury to his NCOIC who denied him permission 
to go to the emergency room.  He asserted that a post-service 
examination at the Lebanon VAMC revealed "pelvic cervical 
trauma to the anterior, service connected" and "a burr in 
the socket itself, relating from the trauma" and that all of 
the numbness and muscle cramps in his leg stemmed from the 
injury to the hip.

In August 1995 the RO requested records from the Lebanon, 
Pennsylvania VAMC for treatment from January 1982 to the 
present.  The only record provided was a medical certificate 
dated in July 1995, indicating that the veteran was seen for 
left hip pain.  It was noted that the left hip was tender, 
but had good range of motion.  An x-ray of the left hip 
revealed sclerotic density in the acetabular area, but the 
radiologist confirmed no new trauma related changes.  
Radiology was to obtain the veteran's old x-rays for 
comparison purposes.  The treatment plan included a request 
that the veteran submit to a VA examination for the hip pain.  

At a personal hearing at the Baltimore, Maryland RO in 
October 1996 the veteran submitted four records from the 
VAMC.  The first two records were reports of x-rays of both 
hips and the pelvis, dated in July 1995, revealing localized 
sclerotic irregularity of the lower segments of the 
acetabulum, more pronounced on the left side, and of 
undetermined specific etiology.  The third record was another 
copy of the medical certificate mentioned above.  The fourth 
document was a consultation sheet dated in July 1995 
indicating that the veteran was seen for chronic left hip 
pain, that an x-ray revealed a sclerotic area, that old x-
rays were to be obtained for comparison, and that the veteran 
needed a follow-up appointment.  A notation on this record, 
dated in August 1995, indicates that the veteran canceled an 
appointment and did not wish to reschedule.  

Both the veteran and his wife testified at the hearing.  The 
veteran testified that he was unable to document his in-
service injury due to the fact that both his service medical 
records and service records are classified and that all of 
them are not available to the VA at this time.  He reported 
that in September 1979 his left hip was injured while he was 
helping to prepare for a hurricane by loading a trailer with 
water.  He asserted that he was not permitted to get 
treatment at that time and sought treatment later, but was 
refused both x-rays and treatment.  After the injury he 
experienced increased hip pain and numbness of the leg.  The 
veteran's wife testified that on the day of the hip injury he 
was helped into the house by a neighbor and that she saw the 
black and blue injured area and the swelling on the left hip.  
She also testified that her husband's condition has 
deteriorated since the injury and that he was unable to work 
anymore.  

After reviewing the additional evidence, the hearing officer 
confirmed the October 1995 rating decision, finding that new 
and material evidence had not been submitted to reopen the 
claim.  

II.  Analysis

The Court has held that once a denial of a claim of service 
connection has become final, it cannot subsequently be 
reopened unless new and material evidence has been presented.  
This determination involves a two-step analysis.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Court has also held that to reopen a previously 
and finally disallowed claim there must be "new and material 
evidence presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans v. Brown, 9 
Vet.App. 273, 285 (1996).  New evidence must be probative of 
the issue at hand, i.e., it must address the specified basis 
for the last disallowance of the claim.  Evans at 283.  

In Hodge v. West No. 98-7017 (Fed. Cir. Sept. 16, 1998), the 
Circuit Court found that the Court's test for new and 
material evidence outlined in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), was improper.  The Circuit Court held that 
for new evidence to be considered material, it was not 
necessary that there be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Rather, the new 
evidence merely had to be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See also, Elkins v. West, 97-1534 (U.S. Vet. App. Feb. 17, 
1999) (en banc).  

Even with consideration of Hodge, the Board still concludes 
that new and material evidence has not been presented and the 
claim of service connection for residuals of a left hip 
injury may not be reopened.  The specified basis for the 
original disallowance of the veteran's claim was that the 
evidence did not show that he had a chronic left hip 
disability that was incurred in service.  At the time, he had 
related that he had injured his left hip in service during a 
six mile run; however, the RO concluded that there was no 
nexus between the inservice injury and his current 
disability.  Therefore, the claim was denied.  

New evidence associated with the veteran's file still does 
not show that his current left hip disability is related to 
an injury in service.  While he and his wife testified that 
he injured his hip while filling water bulls during a 
hurricane and current evidence continues to show that the 
veteran has a left hip disability, he has not presented any 
medical evidence of a nexus between his current left hip 
disability and any injury in service.  In this regard, the 
Board notes that the testimony of the veteran and his wife 
cannot establish the necessary relationship between a current 
left hip disability and service because as laypersons, they 
are not competent to offer opinions regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the additional evidence submitted since the 
September 1983 denial is not probative of this last specified 
basis for the prior disallowance of the claim, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge, supra.  As such, 
the Board concludes that new and material evidence has not 
been presented to reopen the claim of service connection for 
residuals of a left hip injury.  

Finally, the Board again notes that the veteran contends that 
the RO does not have a complete copy of his service medical 
records.  However, there is no indication that the service 
medical records currently in the claims file are incomplete.  
In fact, they include entries dated both before and after the 
time the veteran has indicated his injury in service 
occurred.  He also contends that there are additional records 
in the possession of the Lebanon, Pennsylvania VAMC.  As 
shown in the file, the RO has made exhaustive efforts to 
obtain treatment reports from that facility and it has been 
certified that the records provided are the only ones 
available.  




ORDER

The appeal to reopen a claim of service connection for 
residuals of a hip injury is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

- 8 -


- 1 -


